STATE OF WEST VIRGINIA
                             SUPREME COURT OF APPEALS                              FILED
                                                                                April 20, 2021
                                                                              EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
In re S.F., E.F., and A.F.

No. 20-0826 (Monongalia County 20-JA-39, 20-JA-40, and 20-JA-41)



                              MEMORANDUM DECISION


        Petitioner Mother N.L., by counsel John C. Rogers, appeals the Circuit Court of
Monongalia County’s September 22, 2020, order terminating her parental and custodial rights to
S.F., E.F., and A.F. 1 The West Virginia Department of Health and Human Resources (“DHHR”),
by counsel Lee A. Niezgoda, filed a response in support of the circuit court’s order. The guardian
ad litem, Frances C. Whiteman, filed a response on the children’s behalf in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in denying her motion for a
post-adjudicatory improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In January of 2020, the DHHR filed a child abuse and neglect petition alleging that the
children had been physically and emotionally abused while in the care of petitioner and
custodian, R.L. According to the DHHR, then nine-year-old E.F. disclosed to a Child Protective
Services (“CPS”) worker that R.L. hit her with “a spoon, belt, and hand,” which had left bruises.
E.F. also disclosed that petitioner “tied [a kitchen apron] up to [her bedroom] door” to “lock [the
children] up” in their room. S.F. and A.F. confirmed this disclosure and stated that they were
required to urinate and defecate in their room on “puppy pads.” The CPS worker observed that
then ten-year-old S.F. had two black eyes, which she disclosed were the result of R.L. hitting her.

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                 1
S.F. explained that R.L. was “always yelling at [the children] and [was] constantly getting mad at
them for no reason.” S.L. disclosed that the children were only allowed to leave their room to eat
and that they were locked in their rooms “every single night[,] all night.”

        The DHHR alleged that CPS workers and law enforcement investigated petitioner’s
home as a result of the children’s disclosures. The investigators observed a blue kitchen apron
tied in a knot around the children’s bedroom door handle and a blue and white “pee pad” in their
bedroom that was saturated in urine and had human feces on it. Finally, the CPS workers
interviewed petitioner, who acknowledged the children’s bruises, but denied knowing how they
occurred or that she sought treatment for the injuries. Petitioner also explained that she locked
the children in their rooms only when they were grounded because the children had attention
deficit/hyperactivity disorder (“ADHD”) and would not stay in their rooms. Finally, the DHHR
alleged that R.L. had been convicted of domestic battery against petitioner and that, at the time
the petition was filed, he was serving one year of probation, which included a term that he have
no contact with petitioner or the children. Despite this, R.L. was living with petitioner and the
children and was found at the home at the time of the DHHR’s investigation. Petitioner waived
her right to a preliminary hearing. 2

        In July of 2020, the DHHR amended the petition to include E.F.’s disclosures that R.L.
sexually abused her. 3 According to the DHHR, E.F. disclosed to her therapist that R.L. saw “her
girl parts and had rubbed it with his hand” and that he wanted the child to touch his “boy parts.”
E.F. also disclosed that petitioner “walked in on [that event] and stated to [R.L.,] ‘quit touching
the kids.’” The DHHR also included allegations that the children’s biological father had sexually
abused A.F.

        The circuit court held an adjudicatory hearing later that month. Petitioner did not appear
but was represented by counsel. The DHHR presented testimony that was consistent with the
allegations in the petition, which included photographs of the children’s injuries at the time of
their removal from petitioner’s care and notes from the children’s therapy sessions related to the
disclosures of sexual abuse. Petitioner presented no evidence. Ultimately, the circuit court found
that petitioner had failed to protect the children from R.L.’s sexual and physical abuse. The court
noted that petitioner “had access to resources” to prevent the abuse of her children as evidenced
by the terms of R.L.’s probation to not have contact with her or the children, but petitioner did
not utilize those resources or avail herself of protections provided by the court. Additionally, the
circuit court found aggravated circumstances existed based on the evidence presented, such that
the DHHR was not required to make reasonable efforts to reunify the family. Thereafter,
petitioner filed a motion for a post-adjudicatory improvement period.



       2
        Petitioner was charged with two felony counts of child abuse and two felony counts of
child neglect as a result of this investigation.
       3
       This case suffered a substantial procedural delay directly attributable to the COVID-19
pandemic and resulting judicial emergency.



                                                 2
        In August of 2020, the circuit court held the final dispositional hearing. In support of her
motion for an improvement period, petitioner’s counsel argued that R.L. was the “main
perpetrator” who abused the children and that petitioner was afraid of R.L. throughout their
relationship. Counsel proffered that, since the adjudicatory hearing, petitioner had obtained
employment and had ended her relationship with R.L. Further, counsel proffered that petitioner
was willing to participate in the terms of an improvement period. Petitioner presented no
evidence in support of her motion. The circuit court found that petitioner had failed to
acknowledge the conditions of abuse and neglect and she had failed to demonstrate that she was
likely to fully participate in an improvement period. Therefore, the circuit court denied her
motion for an improvement period.

        Thereafter, the DHHR presented testimony to support its recommended disposition,
termination of petitioner’s parental rights. A DHHR worker testified that petitioner had only
contacted the DHHR twice to ask how the children were. The worker clarified that petitioner had
never requested services from the DHHR or sought recommendations for services. Following
this testimony, the DHHR moved the circuit court to take judicial notice of all prior testimony,
which it granted. Ultimately, the circuit court found that petitioner had not remedied the
conditions of abuse and neglect that led to the filing of the petition and that she would not be
able to remedy those conditions in the near future. The circuit court further found that it was
necessary for the children’s welfare to terminate petitioner’s parental and custodial rights.
Accordingly, the circuit court terminated petitioner’s parental and custodial rights by its
September 22, 2020, order. 4 Petitioner now appeals that order.

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W. Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).


       4
         The parental rights of the father and the custodial rights of R.L. were terminated below.
According to the parties, the permanency plan for the children is adoption in their respective
foster homes.



                                                 3
        On appeal, petitioner argues that the circuit court erred in denying her motion for a post-
adjudicatory improvement period. According to petitioner, an improvement period “shall be
allowed unless the court finds compelling circumstances to justify a denial.” See Syl. Pt. 2, State
ex rel. W. Va. Dept. of Human Serv. v. Cheryl M., 177 W. Va. 688, 356 S.E.2d 181 (1987). She
argues that she was willing to participate in services to remedy the conditions of abuse and
neglect and asserts that she had begun services on her own “with the goal of obtaining valuable
knowledge pertaining to domestic violence and its effect on victims.” In the face of this
evidence, she argues that the circuit court’s denial of her motion for an improvement period was
erroneous. We find petitioner is entitled to no relief.

        Initially, we note that petitioner’s reliance on the “compelling circumstances” standard
for denying an improvement period is misplaced. This standard was “based upon language in a
former version of [West Virginia Code § 49-4-610], prior to the 1996 amendments, which stated
that a court was to provide an improvement period unless compelling circumstances indicated
otherwise.” In re Charity H., 215 W. Va. 208, 216 n.11, 599 S.E.2d 631, 639 n.11 (2004).
However, “[w]ith the deletion of such language from the statute, the compelling circumstance
concept is no longer relevant to this Court’s investigation.” Id. The current statute requires that
the parent “demonstrate[], by clear and convincing evidence, that [she is] likely to fully
participate in the improvement period.” W. Va. Code § 49-4-610(2)(B). It is well established that
“West Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.” In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015).

        Upon review of the record provided, it is clear that petitioner did not meet her burden to
be granted a post-adjudicatory improvement period. She presented no evidence that she was
likely to participate in services. Her assertions on appeal that she had begun to participate in
domestic violence classes prior to the dispositional hearing simply do not appear in the record.
There is no evidence that she had begun to take any steps to remedy the conditions of abuse and
neglect. Moreover, the DHHR presented evidence that petitioner had not inquired about services
throughout the proceedings. Most importantly, petitioner did not acknowledge the conditions of
abuse and neglect. As this Court has repeatedly held,

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Even on
appeal, petitioner does not acknowledge the abuse and neglect that she caused the children. The
circuit court recognized that her failure to acknowledge the conditions of abuse and neglect
rendered an improvement period an exercise in futility and properly denied that motion. Finally,
petitioner argues that she was a victim of R.L.’s domestic violence and that she was afraid to
intervene in his abuse of the children. However, the record is silent as to petitioner’s fear of R.L.
or that her fear of him stopped her from preventing his abuse of the children. To the extent that

                                                 4
petitioner is arguing she was a “battered parent” and the circuit court erred in failing to
adjudicate her in that manner, we find the record does not support such an argument. 5 The circuit
court was well within its discretion to deny petitioner’s motion for a post-adjudicatory
improvement period, and we find no error in its decision.

        Lastly, we note that petitioner fails to challenge the circuit court’s ultimate finding that
there was no reasonable likelihood that the conditions of abuse and neglect could be substantially
corrected in the near future and that termination of her parental and custodial rights was
necessary for the welfare of the children. We have held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W. Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the record fully
supports the requisite findings, we find no error in the circuit court’s termination of petitioner’s
parental and custodial rights without the imposition of a less restrictive dispositional alternative,
such as the improvement period that petitioner requests on appeal.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 22, 2020, order is hereby affirmed.

                                                                                          Affirmed.




ISSUED: April 20, 2021




       5
           West Virginia Code § 49-1-201 defines a “battered parent” as

       a respondent parent, guardian, or other custodian who has been adjudicated by the
       court to have not condoned the abuse or neglect and has not been able to stop the
       abuse or neglect of the child or children due to being the victim of domestic
       violence as defined by §48-27-202 of this code, which was perpetrated by the
       same person or persons determined to have abused or neglected the child or
       children.



                                                 5
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                6